Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 7, 13 and 16, it is vague and indefinite whether the “secondary source” is related to the “secondary signal”.  Further, it is questioned whether the “secondary source” is the “potential fracture” or “potential washout”.  Further, it is unclear how the inversion of a reflectivity response is determinative of at least one of a potential fracture or potential washout.  Finally, it is confusing as to how the comparison of fracture conductivity or washout volume to borehole images corresponding to the secondary source depth is used to determine that the potential fracture is an actual fracture or the potential washout is an actual washout.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (‘316) in view of the Geophysics (Vol. 54, 10/1989) to Hornby et al.
Hornby discloses determining a depth location for a secondary source (Stoneley wave) based on a total response signal (overall digital waveform) received by a sensor array disposed in a borehole and analyzing the total response signal by determining an estimated reflectivity response for the secondary signal as a function of frequency, comparing (see Fig. 11, decision 117) an estimated reflection coefficient to an actual reflection coefficient to thereby determine the secondary source includes at least one of a potential fracture or a potential washout (see col. 1, line 60 – col. 2, line 67).
The difference between Hornby and independent claim 16 is the claim specifies6Attorney Docket No.: 1650US-596730 “2016-IPM-100915 Ul UScomparing at least one of a fracture conductivity or a washout volume for the secondary source to one or more borehole images corresponding to the depth location of the secondary source to determine the potential fracture is an actual fracture or the potential washout is an actual washout”.  
The Geophysics article to Hornby et al suggests (i.e, see abstract) that determining the locations of permeable fractures in a borehole may be estimated by 
In light of the comparison of theoretical response (borehole image) to the computed or estimated response, it would have been obvious to one of ordinary skill in the art to modify the method of Hornby by comparing at least one of a fracture conductivity or a washout volume for the secondary source to one or more borehole images (theoretical) corresponding to the depth location of the secondary source to determine the potential fracture is an actual fracture or the potential washout is an actual washout.  Claim 16 is so rejected.
Per claim 17, see Hornby, Fig. 2.
Per claims 18 and 19, see Hornby, col. 9, lines 62-65, col. 12, line 35 – col. 13, line 20 and claims 1 and 2.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hornby (‘316) in view of the Geophysics (Vol. 54, 10/1989) to Hornby et al, as applied to claim 16 above, and further in view of the PG-Publication to Shampine et al (‘922).
Per claim 20, Shampine et al teaches (see paragraph 0003) that it is well known to utilize Stoneley waves for cementing operations such that it would have been obvious to one of ordinary skill in the art to utilize the modified method of Hornby for determining cementing operations.

s 1-4, 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (‘316) in view of the Geophysics (Vol. 54, 10/1989) to Hornby et al as applied to claim 13 above, and further in view of the article to Endo et al.
Independent claims 1, 7 and 13 further include the limitation “inverting the estimated reflectivity response “.
Endo et al teaches the advantage of fracture evaluation by inverting the reflectivity response such that it would have been obvious to one of ordinary skill in the art to modify the method and/or system of Hornby by including the inversion of the reflectivity response so as to provide an improved methodology for Stoneley fracture evaluation.  Claims 1, 7 and 13 are so rejected.
Per claims 2, 8 and 14, see Hornby, Fig. 2.
Per claims 3, 4, 9, 10 and 15, see Hornby, col. 9, lines 62-65, col. 12, line 35 – col. 13, line 20 and claims 1 and 2.

8.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (‘316) in view of the Geophysics (Vol. 54, 10/1989) to Hornby et al and the article to Endo et al, as applied to claims 1 and 10 above, and further in view of the PG-Publication to Shampine et al (‘922).
Per claims 5 and 11, Shampine et al teaches (see paragraph 0003) that it is well known to utilize Stoneley waves for cementing operations such that it would have been further obvious to one of ordinary skill in the art to utilize the modified method/system of Hornby for determining cementing operations.

s 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (‘316) in view of the Geophysics (Vol. 54, 10/1989) to Hornby et al and the article to Endo et al, as applied to claims 1 and 10 above, and further in view of Dotson (‘689).
Per claims 6 and 12, Dotson teaches (see col. 2, lines 19-60) that mud weight must be appropriately adjusted to be below the fracture gradient of earth formations.  In view of Dotson, it would have been obvious to one of ordinary skill in the art to have further modified the method/apparatus of Hornby to determine mud weight based upon the fracture conductivity or permeability so that the weight may be adjusted while drilling further is performed.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl